PER CURIAM.
We affirm without discussion that portion of the final judgment declaring the mortgage to be void and unenforceable. We dismiss appellant’s appeal as to that portion of the judgment awarding attorney’s fees because the trial court reserved jurisdiction to determine the amount of such fees, rendering the award nonfinal and nonappealable. See Carlin v. Carlin, 895 So.2d 532 (Fla. 1st DCA 2005); Scullin v. City of Pensacola, 667 So.2d 215 (Fla. 1st DCA 1995).
AFFIRMED in part, and DISMISSED in part.
ROWE, MARSTILLER, and SWANSON, JJ., concur.